                  CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 1 of 26



                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA


 KERRI DOLAN and DEAN DOLAN,                            Court File No.: 0:20-cv-1827______

                   Plaintiffs,                          COMPLAINT
 v.

 BOSTON SCIENTIFIC CORP.                                DEMAND FOR JURY TRIAL

                  Defendant.



TO:    ABOVE NAMED DEFENDANT AND THEIR ATTORNEYS

       Plaintiffs, by and through counsel, allege on personal knowledge as to themselves, and on

information and belief as to all other matters, as follows against Defendant Boston Scientific Corporation

(hereinafter “Boston Scientific” or “BSC”):

                                           I. NATURE OF THESE ACTIONS

       1.      Plaintiffs seek compensation for injuries resulting from use of Defendant’s Solyx Single-

               Incision Sling System, which Defendants designed, manufactured, marketed, distributed,

               packaged, and sold.

                                                   II. PLAINTIFFS

       2.      Plaintiff Kerri Dolan is and was at all relevant times a resident of Otter Tail County,

               Minnesota.

       3.      Plaintiff Dean Dolan is and was at all relevant times the lawful husband of Plaintiff Kerri

               Dolan.

                                                 III. DEFENDANTS

       4.      Defendant Boston Scientific Corp. is and was at all relevant times a Delaware Corporation

               with its principal place of business located at 300 Boston Scientific

               Way, Marlborough, Massachusetts 01752.

                                                          1
       CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 2 of 26



5.   At all relevant times herein mentioned, Defendant Boston Scientific conducted regular and

     sustained business in Minnesota by marketing, distributing and selling its products in

     Minnesota. Boston Scientific also has two manufacturing facilities in the State of Minnesota,

     located in Arden Hills and in Maple Grove. All acts and omissions of Boston Scientific as

     described herein were done by its agents, servants, employees and/or owners, acting in the

     course and scope of their respective agencies, services, employments, and/or ownerships.

6.   The product known as the Solyx Sling System (hereinafter “Solyx Sling” or “Solyx”), as well

     as any variations of this product and any unnamed BSC Pelvic Mesh Products designed and

     sold for similar purposes, inclusive of the instruments and procedures for implantation and

     the Pelvic Mesh Products designed and sold for similar purposes by the defendant listed

     below, are collectively referenced herein as “Defendant’s Pelvic Mesh Products” or “the

     Products.”

7.   The Defendant had a legal duty to ensure the safety and effectiveness of its Pelvic Mesh

     Products by conducting adequate and well-controlled studies on its Products prior to

     marketing. The Defendant deliberately chose to manipulate the only studies that were

     conducted on their Products, and by so doing, provided doctors and patients with false and

     misleading information about the safety and effectiveness of their Pelvic Mesh Products.

     Furthermore, the Defendant made a conscious decision to forego performing studies and

     creating registries that would have provided doctors and patients in the United States with

     accurate information regarding the lack of proof of the safety and effectiveness of the Pelvic

     Mesh Products.

8.   At all times material to this action, Defendant has designed, patented, manufactured, labeled,

     marketed, and sold and distributed a line of Pelvic Mesh Products. These Products were

     designed primarily for the purposes of treating stress urinary incontinence and pelvic organ

                                               2
         CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 3 of 26



       prolapse. These Products share common design elements and common defects. Additionally,

       each of these Products were cleared for sale in the U.S. after the Defendant made assertions

       to the Food and Drug Administration (“FDA”) of “Substantial Equivalence” under Section

       510(k) of the Food, Drug and Cosmetic Act; this clearance process does not require the

       applicant to prove safety or efficacy.

9.     At all times alleged herein, the Defendant includes any and all parents, subsidiaries, affiliates,

       divisions, franchises, partners, joint venturers, and organizational units of any kind, their

       predecessors, successors and assigns and their officers, directors, employees, agents,

       representatives, and any and all other persons acting on their behalf.


                                 JURISDICTION AND VENUE

10.    This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332,

       because there is complete diversity of citizenship between Plaintiffs and the Defendants, and

       because Plaintiffs allege an amount in controversy in excess of $75,000, exclusive of interest

       and costs.

11.    Venue is proper as Plaintiff was implanted with the defective device and was injured in and

       received treatment in the State of Minnesota.


                                       RELEVANT FACTS

                         IV. THE SOLYX SINGLE INCISION SLING SYSTEM

12.    Boston Scientific’s Solyx System is a mid-urethral mesh sling “intended for use as a sub-

       urethral sling for the treatment of stress incontinence resulting from urethral hyper-mobility

       and/or intrinsic sphincter deficiency.”1


1
 See
http://web.archive.org/save/https://www.bostonscientific.com/content/dam/bostonscientific/ur
o-wh/sites/pfi/physicianResources/vac/mid_urethral_slings_vac_pack.pdf.
                                                   3
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 4 of 26



13.   Boston Scientific designed, patented, manufactured, packaged, labeled, marketed, sold, and

      distributed Solyx sling products, which are delineated below. These products were designed

      primarily for the purposes of treating stress urinary incontinence.

14.   At all material times hereto, Defendant engaged in the developing, inspecting, testing,

      assembling, designing, licensing, labeling, manufacturing, distributing, packaging, supplying,

      marketing, advertising, and/or selling, either directly or indirectly through third parties or

      related entities, transvaginal placed mesh devices for the treatment of incontinence and

      pelvic organ prolapse.

15.   The Defendant knew, or should have known, that the transvaginal placed mesh devices were

      defective and not safe and/or effective as originally developed, inspected, tested, assembled,

      designed, licensed, labeled, manufactured, distributed, packaged, supplied, marketed,

      advertised and/or sold.

16.   Many of Defendant’s Pelvic Mesh Products, including the Solyx Sling, contain non-

      absorbable synthetic, monofilament polypropylene mesh. Despite claims that polypropylene

      is inert, the scientific evidence shows that this material, as implanted in the Kerri Dolan, is

      biologically incompatible with human tissue and promotes a negative immune response in a

      large subset of the population implanted with Defendant’s Pelvic Mesh Products. This

      negative response promotes inflammation of the pelvic tissue and can contribute to the

      formation of severe adverse reactions to the mesh.

17.   Furthermore, Defendant’s Pelvic Mesh Products cause hyper-inflammatory responses

      leading to problems including chronic pain and fibrosis. Defendant’s polypropylene mesh

      Products disintegrate after implantation in the female pelvis. They harden in the body.

      When polypropylene mesh is inserted in the female body according to the manufacturers’




                                                 4
          CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 5 of 26



       instructions, it creates a non-anatomic condition in the pelvis leading to chronic pain and

       functional disabilities.

18.    Surgical mesh products have been used to repair abdominal hernias since the 1950s. In the

       1970s, gynecologists began using surgical mesh products that were designed for hernia repair

       for abdominal repair to surgically repair prolapsed organs. In the 1990s, gynecologists began

       using this surgical mesh for the surgical treatment of pelvic organ prolapse (“POP”) and

       stress urinary incontinence (“SUI”). Boston Scientific, among other device companies, began

       to modify the mesh used in hernia repair to be used as products specifically intended to

       correct pelvic organ prolapse and/or SUI. Boston Scientific sold pelvic mesh “kits” which

       can include not only the surgical mesh, but also tissue fixation anchors and insertion tools.

       The Pelvic Mesh Products manufactured by Boston Scientific are regulated by the U.S. Food

       and Drug Administration (FDA) and until 2016 were considered Class II medical devices.2,3

19.    Defendant sought and obtained FDA clearance to market the Products under Section 510(k)

       of the Medical Device Amendment to the Food, Drug and Cosmetics Act. Section 510(k)

       provides for marketing of a medical device if the device is deemed “substantially equivalent”

       to other predicate devices in commercial distribution prior to May 28, 1976. No formal

       review for safety or efficacy is required, and no formal review for safety or efficacy was ever

       conducted by Boston Scientific with regard to the Pelvic Mesh Devices prior to placing them

       on the market.

20.    Between approximately 2005 and 2007, the Food and Drug Administration (FDA), received

       reports of over 1,000 adverse events associated with transvaginally placed mesh devices.




2
  In 2016, the FDA reclassified surgical mesh products indicated for the transvaginal repair of pelvic
organ prolapse as Class III (high risk) medical devices.
3
  www.fda.gov/medical-devices/implants-and-prosthetics/urogynecologic-surgical-mesh-implants.
                                                  5
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 6 of 26



21.   Between approximately 2008 and 2010, the FDA received over 2,800 reports of adverse

      events involving individuals who had transvaginally placed mesh devices. The reported

      complications from these devices included, but were not limited to, mesh erosion through

      the vagina, pain, infection, bleeding, dyspareunia, organ perforation and urinary problems.

      Many of these complications required additional extensive surgical intervention and

      treatment.

22.   Defendant’s Solyx device contains monofilament polypropylene mesh. The Pelvic Mesh

      Device was designed and intended to be permanently implanted into the human body.

      Despite claims that polypropylene is inert, the scientific evidence shows that this material as

      implanted in the Plaintiff is biologically incompatible with human tissue and promotes a

      negative immune response in a large subset of the population implanted with the devices.

      This negative response promotes inflammation of the pelvic tissue and can contribute to the

      formation of severe adverse reactions to the mesh.

23.   Boston Scientific used Marlex® HGX-030-01 Polypropylene Homopolymer resin in its

      transvaginal mesh kits, both pelvic organ prolapse kits and sling systems. The Marlex® resin

      was manufactured by Phillips Sumika Polypropylene Company, (“Phillips”) a joint venture

      between Chevron Phillips Chemical Company, LP, and Sumitomo Chemical.

24.   Marlex HGX-030-01 resin is a polypropylene plastic that comes in the form of pellets. For

      several years, Phillips issued revised Material Safety Data Sheets (“MSDS”) for Marlex

      polypropylene. Boston Scientific was aware of the Marlex MSDS at all relevant times,

      including when it manufactured and marketed its Pelvic Mesh Devices to the medical

      community, including Plaintiff’s physicians.

25.   The Marlex MSDS expressly prohibits use of the material for permanent human

      implantation:

                                                6
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 7 of 26



              “MEDICAL APPLICATION CAUTION: DO NOT USE THIS CHEVRON
              PHILLIPS CHEMICAL MATERIAL IN MEDICAL APPLICATIONS
              INVOLVING PERMANENT IMPLANTATION IN THE HUMAN BODY OR
              PERMANENT CONTACT WITH INTERNAL BODY FLUIDS OR TISSUES.

              DO NOT USE THIS CHEVRON PHILLIPS CHEMICAL COMPANY LP
              MATERIAL IN MEDICAL APPLICATIONS INVOLVING BRIEF OR
              TEMPORARY IMPLANTATION IN THE HUMAN BODY OR CONTACT
              WITH INTERNAL BODY FLUIDS OR TISSUES UNLESS THE MATERIAL
              HAS BEEN PROVIDED DIRECTLY FROM CHEVRON PHILLIPS
              CHEMICAL COMPANY LP UNDER AN AGREEMENT WHICH EXPRESSLY
              ACKNOWLEDGES THE CONTEMPLATED USE.

              CHEVRON PHILLIPS CHEMICAL COMPANY LP MAKES NO
              REPRESENTATION, PROMISE, EXPRESS WARRANTY OR IMPLIED
              WARRANTY CONCERNING THE SUITABILITY OF THIS MATERIAL FOR
              USE IN IMPLANTATION IN THE HUMAN BODY OR IN CONTACT WITH
              INTERNAL BODY FLUIDS OR TISSUES.”

26.   On October 1, 2004, Phillips Sumika Polypropylene Company (PSPC) entered a one-year

      stand-alone indemnification/insurance agreement which waived the company’s liability for

      Boston Scientific’s decision to use the polypropylene material in medical applications. That

      agreement included the following language for Boston Scientific’s use of the resin material in

      its transvaginal mesh products:

              BEFORE USING ANY PSPC POLYPROPYLENE PRODUCT, BOSTON
              SCIENTIFIC IS ADVISED AND CAUTIONED TO MAKE ITS OWN
              DETERMINATION AND ASSESSMENT OF THE SAFETY AND
              SUITABILITY OF THE PSPC POLYPROPYLENE PRODUCT FOR USE BY,
              FOR OR ON BEHALF OF BOSTON SCIENTIFIC. IT IS THE ULTIMATE
              RESPONSIBILITY OF BOSTON SCIENTIFIC TO ENSURE THAT THE PSPC
              POLYPROPYLENE PRODUCT IS SUITED TO BOSTON SCIENTIFIC’S
              SPECIFIC APPLICATION.

27.   The 2004 Indemnity Agreement placed the burden on Boston Scientific to conduct any and

      all necessary testing to ensure that the product they marketed with Marlex resin was safe for

      its intended use.

28.   Boston Scientific performed no long-term safety studies on the dangers associated with the

      permanent implantation of its Pelvic Mesh Devices.


                                                7
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 8 of 26



29.   Subsequent to this 2004 indemnity agreement, in September of 2005, Phillips decided not to

      renew its contract with Boston Scientific, because the resin was not intended for use in

      permanent implant devices. Per the terms of the 2004 contract between the two companies,

      Boston Scientific decided to exercise a right it held to make a “last-time” buyout before the

      contract was terminated. In 2005, Boston Scientific purchased 4,000 pounds of Marlex®

      HGX-030-01, the equivalent of a 10-year supply.

30.   Synthetic materials like polypropylene are known to induce an acute inflammatory response,

      followed by chronic inflammatory response and foreign-body reaction. A chronic

      inflammatory response and heightened foreign body reaction have the potential to result in

      failure of the device to perform safely and effectively, with significant adverse consequences

      for the patient. Further, a prolonged inflammatory response exposes the polypropylene

      mesh to a continuous bath of oxidants that may cause in vivo degradation of the mesh.

      Notably, the polypropylene MSDS specifies that polypropylene may react with strong

      oxidizing agents. Despite the known warnings and complications, Boston Scientific utilized

      Marlex that had never been qualified by the supplier for permanent human implantation for

      a medical application that was disallowed according to the Material Safety Data Sheet

      (MSDS) in its manufacture of the Pelvic Mesh Devices.

31.   The polypropylene mesh used by Boston Scientific for its Pelvic Mesh Devices also

      contracts as a result of the development of scar tissue exacerbated by the foreign body

      reaction. Polypropylene mesh is known to shrink by up to over 50% during healing. When

      the transvaginal mesh shrinks during the normal healing process, the arms of the mesh pull

      on their anchoring points in the pelvic sidewall muscles, tending to pull these anchoring

      points and the attached muscle toward the midline. In women with these transvaginal mesh

      implants, including Plaintiff herein, this pulling on the pelvic sidewall muscles causes pain at

                                                 8
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 9 of 26



      rest, during sexual intercourse, during defecation, and during normal daily activities like

      coughing, jumping and straining. This aggravated pulling will cause new or worsening pain to

      the women in whom the product is implanted. In addition, it is well established that nerves

      can become entrapped as a result of the chronic inflammatory response and fibrosis

      surrounding the mesh.

32.   The medical and scientific literature studying the effects of polypropylene pelvic mesh (like

      the material used in Defendant’s Pelvic Mesh Products) have examined each of these

      injuries, conditions, and complications and determined that they are in fact casually related to

      the mesh itself and do not often implicate errors related to the implantation of the devices.


                                  V. FDA REGULATORY ACTION

33.   On July 13, 2011, the FDA issued a Safety Communication wherein the FDA stated that

      “serious complications associated with surgical mesh for transvaginal repair of POP are not

      rare” (emphasis in the original).

34.   The FDA Safety Communication further indicated that the benefits of using transvaginal

      mesh products instead of other feasible alternatives did not outweigh the associated risks.

35.   The FDA concluded that it was not clear that transvaginal repair of pelvic organ prolapse

      and stress urinary incontinence with mesh kits was more effective than traditional non-mesh

      repair of these conditions. The FDA conducted a systematic review of the published

      scientific literature from 1996 to 2011 and concluded that transvaginal pelvic organ prolapse

      repair with mesh “does not improve symptomatic results or quality of life over traditional

      non-mesh repair.” In the July 13, 2011, Safety Communication, the FDA concluded that “a

      mesh procedure may put the patient at risk for requiring additional surgery or for the

      development new complications. Removal of the mesh due to mesh complications may

      involve multiple surgeries and significantly impair the patient’s quality of life. Complete

                                                 9
         CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 10 of 26



       removal of mesh may not be possible.” The information contained in the FDA’s Public

       Health Notification of October 2008 and the FDA Safety Communication of July 13, 2011,

       was known or knowable to Defendant and was not disclosed in any manner.

36.    In September 2011, FDA convened a public meeting of the Obstetrics and Gynecology

       Devices Panel to discuss the benefits and risks of pelvic mesh.         As a result, FDA

       subsequently issued orders to 34 manufacturers, requiring them to conduct postmarket

       surveillance studies for transvaginal repair of pelvic organ prolapse (POP).          Most

       manufacturers elected to stop marketing surgical mesh for transvaginal repair of POP

       following the issuance of these orders from the FDA.4

37.    In January 2016, FDA reclassified transvaginal mesh devices used for POP as Class III

       devices (the highest risk class), which requires premarket approval.5

38.    On February 12, 2019, the FDA convened an advisory committee meeting to share available

       evidence and seek opinions on evaluating the risks and benefits of mesh used for POP

       repair.6

39.    Subsequently on April 16, 2019, FDA ordered the manufacturers of all remaining surgical

       mesh products indicated for the transvaginal repair or pelvic organ prolapse to stop selling

       and distributing their products in the United States immediately.7




4
  https://www.fda.gov/news-events/press-announcements/fda-takes-action-protect-womens-
health-orders-manufacturers-surgical-mesh-intended-transvaginal.
5
  https://www.fda.gov/news-events/press-announcements/fda-takes-action-protect-womens-
health-orders-manufacturers-surgical-mesh-intended-transvaginal.
6
  https://www.fda.gov/news-events/press-announcements/fda-takes-action-protect-womens-
health-orders-manufacturers-surgical-mesh-intended-transvaginal.
7
  https://www.fda.gov/news-events/press-announcements/fda-takes-action-protect-womens-
health-orders-manufacturers-surgical-mesh-intended-transvaginal.
                                                 10
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 11 of 26



  VI. IN SPITE OF THEIR KNOWLEDGE TO THE CONTRARY, BOSTON SCIENTIFIC
      CONTINUES TO MARKET ITS PRODUCTS TO PHYSICIANS AND PATIENTS AS SAFE AND
      EFFECTIVE

40.   Notwithstanding the above, the Defendant continued to aggressively market and advertise

      transvaginally placed mesh devices, including the Solyx Sling, as safe and effective. The

      Defendant did not provide adequate warnings to doctors and the health care community

      about the increased risk of serious adverse events associated with transvaginally placed mesh

      devices. The Defendant neither halted the sales of transvaginally placed mesh devices nor

      warned medical professionals of their dangers.

41.   Instead, the Defendant expressly warranted that its transvaginally placed mesh devices were

      safe and fit for use by consumers, that they were of merchantable quality, and that they were

      adequately tested and fit for their intended use, even though they were not safe and had

      numerous side effects, many of which Defendant did not accurately warn about.

42.   Defendant marketed and sold the Pelvic Mesh Products through carefully planned,

      multifaceted marketing campaigns and strategies. These campaigns and strategies included,

      but were not limited to, aggressive marketing and the provision of valuable cash and non-cash

      benefits to healthcare providers.

43.   Defendant also utilized documents, patient brochures, and websites, offering exaggerated and

      misleading expectations as to the safety and utility of these products. The Pelvic Mesh

      Products have been and continue to be marketed to the medical community and to patients

      as safe, effective, and reliable medical devices that can be implanted by safe, effective, and

      minimally invasive surgical techniques.

44.   Contrary to Defendant’s representations and marketing, Defendant’s Pelvic Mesh Products

      have high failure, injury, and complication rates, fail to perform as intended, require frequent

      and often debilitating revision surgeries, and have caused severe and irreversible injuries,


                                                 11
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 12 of 26



      conditions, and damage to a significant number of women, including Plaintiff Kerri Dolan.

      The defects stem from many issues, including:

          a. the use of polypropylene material in the Pelvic Mesh Products and the immune

              reaction that results;

          b. the design of the Pelvic Mesh Products to be inserted transvaginally into an area of

              the body with high levels of pathogens that adhere to the mesh, which can cause

              immune reactions and subsequent tissue breakdown;

          c. the contraction or shrinkage of the mesh;

          d. biomechanical issues with the design of the mesh that create strong amounts of

              friction between the mesh and the underlying tissue that subsequently cause that

              tissue to degrade;

          e. the use and design of anchors in the Pelvic Mesh Products that when placed

              correctly are likely to pass through and injure major nerve routes in the pelvic region;

          f. degradation of the mesh itself over time which causes the internal tissue to degrade;

          g. the welding of the mesh itself during production, which creates a toxic substance

              that contributes to the degradation of the mesh and host tissue; and

          h. the design of the trocars (devices used to insert the Pelvic Mesh Products into the

              vagina) requires tissue penetration in nerve-rich environments, which results

              frequently in the destruction of nerve endings.

45.   Defendant suppressed information about the defective nature of its Pelvic Mesh Products

      and failed to accurately and completely disseminate or share this and other critical

      information with others, including Plaintiff’s physicians. As a result, Defendant actively and

      intentionally misled and continues to mislead physicians and the medical community into




                                                12
       CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 13 of 26



      believing that Defendant’s Pelvic Mesh Products and the procedures for implantation were

      and are safe and effective.

46.   Defendant failed to perform or rely on proper and adequate testing and research in order to

      determine and evaluate the risks and benefits of its Pelvic Mesh Products.

47.   Defendant failed to design and establish a safe, effective procedure for removal of the Pelvic

      Mesh Products; thus, in the event of a failure, injury, or complications, it is impossible to

      easily and safely remove the Pelvic Mesh Products.

48.   Feasible and suitable alternative designs as well as suitable alternative procedures and

      instruments for repair of pelvic organ prolapse have existed at all times relevant to this

      matter.

49.   The Pelvic Mesh Products were at all times utilized and implanted in a manner foreseeable

      to Defendant, as Defendant generated the instructions for use, created the procedures for

      implanting the devices, and trained the implanting physicians.

50.   Defendant provided incomplete, insufficient, and misleading training and information to

      physicians to increase the number of physicians utilizing the Pelvic Mesh Products, and thus

      increase the sales of these products.

51.   Defendant’s Pelvic Mesh Products implanted into Plaintiff Kerri Dolan were in the same or

      substantially similar condition as they were when they left the possession of Defendant, as

      well as being in the condition directed by and expected by Defendant.

52.   Plaintiff Kerri Dolan and her physicians foreseeably used and implanted Defendant’s Pelvic

      Mesh Products, and did not misuse or alter these products in an unforeseeable manner.

53.   The injuries, conditions, and complications suffered by women who have been implanted

      with Defendant’s Pelvic Mesh Products include, but are not limited to, mesh erosion, mesh

      contraction, infection, fistula, inflammation, scar tissue, organ perforation, dyspareunia (pain

                                                13
       CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 14 of 26



      during sexual intercourse), blood loss, acute and chronic nerve damage and pain, pudendal

      nerve damage, pelvic floor damage, chronic pelvic pain, urinary and fecal incontinence, and

      prolapse of organs. In many cases, these women have been forced to undergo intensive

      medical treatment, including, but not limited to, the use of pain control and other

      medications, injections into various areas of the pelvis, spine, and the vagina, and surgeries

      to remove portions of the female genitalia, to locate and remove mesh, and to attempt to

      repair pelvic organs, tissue, and nerve damage.

54.   The medical and scientific literature studying the effects of polypropylene pelvic mesh (like

      the material used in Defendant’s Pelvic Mesh Products) have examined each of these

      injuries, conditions, and complications and determined that they are in fact casually related to

      the mesh itself and do not often implicate errors related to the implantation of the devices.


                                   PLAINTIFF’S INJURIES

55.   On August 9, 2018, Ms. Dolan underwent surgery, wherein her surgeon implanted the Solyx

      sling and anchored it to the obturator membrane bilaterally.

56.   On January 28, 2019, approximately six months after the implantation of the Solyx device,

      Ms. Dolan presented to a urologist, after being referred by her primary doctor, for the

      evaluation of pelvic pain. Ms. Dolan’s doctor ultimately recommended removal of the sling.

57.   On April 19, 2019, Ms. Dolan underwent surgical removal of the Boston Scientific Solynx

      Sling from her posterior vaginal wall. Unfortunately, Ms. Dolan’s surgeon was unable to

      remove the entire device due at least in part to excessive scarring, and the operative report

      notes that the device was not in the correct anatomical position. The explanting surgeon

      described extending the mucosal defect at the mesh exposure with Metzenbaum scissors to

      expose the sling at the “right periurethral sulcus.”



                                                 14
       CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 15 of 26



58.   Following this procedure, Ms. Dolan continued to experience severe pain associated with the

      most basic of activities, such as sitting, among other things.

59.   As a result of having the Solyx sling implanted in her, Ms. Dolan has experienced significant

      mental and physical pain and suffering, has sustained permanent injury, has undergone and

      will undergo corrective surgery or surgeries, has suffered financial or economic loss,

      including, but not limited to, obligations for medical services and expenses.


                    VII. PLAINTIFF’S RESULTING DAMAGES AND INJURIES

60.   Plaintiff suffered serious personal injuries as a direct and proximate result of the Defendants’

      failure to provide adequate warnings, failure to design, manufacture, sell, or distribute a safe

      product, and failure to adhere to safe manufacturing processes.

61.   As a direct and proximate result of these Defendants’ wrongful conduct and the use of

      Defendants’ defective medications, Plaintiff suffered and will continue to suffer from severe

      injuries and damages, including but not limited to severe personal injuries, great emotional

      distress, and mental anguish.

62.   As a result of use of the Solyx sling as designed, manufactured, promoted, sold and/or

      supplied by Boston Scientific, and as a result of the negligence, callousness and the other

      wrongdoing and misconduct of the Defendants as described herein:

          a. Plaintiff was injured and suffered injuries to Plaintiff’s body and mind, the exact

              extent of which is not completely known to date;

          b. Plaintiff sustained economic losses, including loss of earnings and diminution of the

              loss of earning capacity, the exact amount of which is presently unknown;

          c. Plaintiff incurred medical expenses and will be required to incur additional medical

              expenses in the future as a result of the injuries and damages Plaintiff suffered;



                                                 15
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 16 of 26



           d. Plaintiff is therefore entitled to damages in an amount to be proven at trial, together

              with interests thereon and costs.


                                      CAUSES OF ACTION

COUNT I: STRICT LIABILITY

      A.      Design Defect

63.   Plaintiff incorporates by reference all previous and subsequent paragraphs of this Complaint

      as if fully set forth herein and further alleges as follows:

64.   Prior to, on, and after the date the Device (the subject Solyx Sling) was implanted in Plaintiff

      Kerri Dolan and at all relevant times, Defendant designed, distributed, manufactured, sold,

      and marketed the Device for use in the United States, including Minnesota.

65.   At all times herein mentioned, Defendant designed, distributed, manufactured, marketed,

      and sold the Device such that it was dangerous, unsafe, and defective due to design,

      manufacture, and lack of adequate warnings.

66.   The Device contained all of these defects when it left Defendant’s possession.

67.   The Pelvic Mesh Product reached Plaintiff Kerri Dolan without substantial change in the

      condition in which it was sold.

68.   The Device had potential risks and side effects that were known or knowable to Defendant

      by the use of scientific knowledge available before, at, and after the manufacture,

      distribution, and sale of the Device.

69.   Defendant knew or should have known of the defective condition, characteristics, and risks

      associated with the Device, as previously set forth herein.

70.   The Product implanted in Plaintiff Kerri Dolan was not reasonably safe for its intended uses

      and was defective as described herein with respect to its design. Said design defects include,

      but are not limited to:

                                                  16
CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 17 of 26



 a. The use of polypropylene material in the Device and the immune reaction that

      results from such material, causing adverse reactions and injuries;

 b. The design of the Device to be inserted into and through an area of the body with

      high levels of bacteria that adhere to the mesh causing immune reactions and

      subsequent tissue breakdown and adverse reactions and injuries;

 c. Biomechanical issues with the design of the Device, including, but not limited to, the

      propensity of the Device to contract or shrink inside the body, that in turn cause

      surrounding tissue to be inflamed, become fibrotic, and contract, resulting in injury;

 d. The use and design of arms and anchors in the Device which, when placed in the

      women, are likely to pass through contaminated spaces and injure major nerve routes

      in the pelvic region;

 e. The propensity of the Device for degradation or fragmentation over time, which

      causes a chronic inflammatory and fibrotic reaction, and results in continuing injury

      over time;

 f. The hyper-inflammatory responses to the polypropylene Device leading to problems

      including chronic pain and fibrotic reaction;

 g. The propensity of the polypropylene Device to disintegrate after implantation in the

      female pelvis, causing pain and other adverse reactions;

 h. The adverse tissue reactions caused by polypropylene Device, which are causally

      related to infection, as polypropylene is a foreign organic material from animals

      and/or human cadavers;

 i.   The harshness of the polypropylene Device upon the female pelvic tissue, and the

      hardening of the Device in the body;




                                        17
           CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 18 of 26



              j.   The creation of a non-anatomic condition in the pelvis leading to chronic pain and

                   functional disabilities when the mesh is implanting according to the manufacturers’

                   instructions, and

              k. The use of polypropylene material in the products and the failure to provide

                   adequate directions for use (DFU) and training.

71.      At the time Plaintiff Kerri Dolan underwent surgery to have the Solyx sling implanted,

         technologically feasible alternatives existed.

72.      At the time Plaintiff Kerri Dolan underwent surgery to have the Solyx sling implanted,

         Defendants knew but failed to inform Plaintiff or her implanting physician that the risks of

         using the device outweighed its benefits.

73.      As a direct and proximate result of the Solyx Sling’s design defects as described hereinabove,

         Plaintiff Kerri Dolan has been catastrophically injured and sustained severe and permanent

         pain, suffering, disability, impairment, loss of enjoyment of life, humiliation, disfigurement,

         loss of care, comfort, and economic damages.

74.      Thus, Defendant is strictly liable to Plaintiffs for designing, manufacturing, marketing,

         labeling, packaging, and selling defective Products.


         B.        Failure to Warn

75. Prior to, on, and after the date the Device was implanted in Plaintiff Kerri Dolan, and at all

      relevant times, Defendant designed, tested, distributed, manufactured, advertised, sold, and

      marketed the Pelvic Mesh Device for use by consumers, such as Plaintiff, in the United States.

76. Prior to, on, and after the date the Device was implanted in Plaintiff Kerri Dolan, Defendant

      had a duty to exercise due care and avoid unreasonable risk of harm in and about their design,

      developing, assembling, licensing, labeling, testing, distributing, manufacturing, supplying,

      ordering, advertising, selling, and marketing of the transvaginal mesh device implanted into the
                                                     18
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 19 of 26



   Plaintiff, including the duty to assure that the product did not pose a significantly increased risk

   of bodily harm and adverse events.

77. The Device implanted in Kerri Dolan was not reasonably safe for its intended use and was

   defective as described herein as a matter of law due to its lack of appropriate and necessary

   warnings. Specifically, Defendant did not provide sufficient or adequate warnings to Plaintiff’s

   treating physicians regarding, among other subjects:

           a. The Device’s propensities to contract, retract, and/or shrink inside the body;

           b. The Device’s propensities for degradation, fragmentation, and disintegration;

           c. The rate and manner of mesh erosion or extrusion;

           d. The risk of chronic inflammation resulting from the Device;

           e. The risk of chronic infections resulting from the Device;

           f. The risk of permanent vaginal or pelvic scarring as a result of the Device;

           g. The risk of recurrent, intractable, permanent pelvic pain and other pain resulting

                from the Device;

           h. The need for corrective or revision surgery to adjust or remove the Device;

           i.   The severity of complications that could arise as a result of implantation of the

                Device;

           j.   The hazards associated with the Device;

           k. The Device’s defects described herein;

           l.   Treatment of stress urinary incontinence with the Device is no more effective than

                feasible available alternatives;

           m. Treatment of stress urinary incontinence with the Device exposes patients to greater

                risk than feasible available alternatives;




                                                    19
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 20 of 26



          n. Treatment of stress urinary incontinence with the Device makes future surgical

              repair more difficult than feasible available alternatives;

          o. Use of the Device puts the patient at greater risk of requiring additional surgery than

              feasible available alternatives;

          p. Removal of the Device due to complications may involve multiple surgeries and may

              significantly impair the patient’s quality of life;

          q. Complete removal of the Device may not be possible and may not result in complete

              resolution of the complications, including pain; and

          r. The nature, magnitude and frequency of complications that could arise as a result of

              implantation of the Device.

78.   As a direct and proximate result of the defects herein described, Plaintiff Kerri Dolan has

      been catastrophically injured and sustained severe and permanent pain, suffering, disability,

      impairment, loss of enjoyment of life, humiliation, disfigurement, loss of care, comfort, and

      economic damages.


VIII. COUNT II:       NEGLIGENCE

79.   Plaintiff incorporates by reference all previous and subsequent paragraphs of this Complaint

      as if fully set forth herein and further alleges as follows:

80.   Prior to, on, and after the date of Plaintiff’s implantation with the Device, and at all relevant

      times, Defendant designed, distributed, manufactured, sold, and marketed the Device for use

      by consumers such as Plaintiff in the United States.

81.   Prior to, on, and after the date of Plaintiff’s implantation with the Device, and at all relevant

      times, Defendant knew or reasonably should have known that the Device and its warnings

      were dangerous or were likely to be dangerous when used in a reasonably foreseeable

      manner.

                                                   20
       CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 21 of 26



82.   Prior to, on, and after the date of Plaintiff’s implantation with the Device, and at all relevant

      times, Defendant became aware that the defects of the Device resulted in the Device causing

      injuries similar to those Plaintiff Kerri Dolan suffered.

83.   Prior to and on the date of Plaintiff’s implantation with the Device, Defendant breached its

      duty of care owed to Plaintiff Kerri Dolan and her physicians by its actions and inactions,

      including but not limited to the following:

          a. Designing and distributing a product in which it knew or should have known that

              the likelihood and severity of potential harm from the product exceeded the burden

              of taking safety measures to reduce or avoid harm;

          b. Designing and distributing a product in which it knew or should have known that

              the likelihood and severity of potential harm from the product exceeded the

              likelihood of potential harm from other devices available for the same purpose;

          c. Failing to use reasonable care to warn Plaintiff’s treating physicians about the

              Device’s substantially dangerous condition or about facts making the product likely

              to be dangerous;

          d. Negligently recruiting and training physicians and surgeons to implant its Pelvic

              Mesh Products and without adequately providing information about the severity

              frequency and permanency of the risks to those physicians and surgeons;

          e. Failing to perform reasonable pre- and post-market testing of the Device to

              determine whether or not the product was safe for its intended use;

          f. Failing to provide adequate instructions, guidelines, and safety precautions to those

              persons to whom it was reasonably foreseeable would prescribe, use, and implant the

              Device;




                                                 21
        CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 22 of 26



          g. Advertising, marketing, and recommending the use of the Device, while concealing

               and failing to disclose or to warn of the dangers known by Defendant to be

               connected with and inherent in the use of the Device;

          h. Representing that the Device was safe for its intended use when, in fact, Defendant

               knew or should have known the product was not safe for its intended purpose;

          i.   Continuing manufacture and sale of the Device with the knowledge that said product

               was dangerous and not reasonably safe, and failing to comply with FDA good

               manufacturing regulations and policy;

          j.   Failing to use reasonable and prudent care in the design, research, manufacture, and

               development of the Device so as to avoid the risk of serious harm associated with

               the use of the Device; and

          k. Failing to perform adequate evaluation and testing of the Device where such

               evaluation and testing would have revealed the propensity of the Device to cause

               injuries as described herein.

84.   As a direct and proximate result of Defendant’s negligence, as set forth herein, Plaintiff

      Kerri Dolan has been catastrophically injured and sustained severe and permanent pain,

      suffering, disability, impairment, loss of enjoyment of life, humiliation, disfigurement, loss of

      care, comfort, and economic damages.


  IX. COUNT III:       BREACH OF EXPRESS WARRANTY

85.   Plaintiff incorporates by reference all previous and subsequent paragraphs of this Complaint

      as if fully set forth herein and further alleges as follows:

86.   At all material times hereto, Defendant manufactured, distributed, advertised, promoted,

      and/or sold its pelvic mesh products, including the Device implanted into Plaintiff Kerri

      Dolan.
                                                  22
       CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 23 of 26



87.   At all material times hereto, Defendant intended its Device to be used in the manner used by

      Plaintiff Kerri Dolan.

88.   At all material times hereto, Defendant expressly warranted that its Pelvic Mesh Products,

      including the Device, were safe and fit for use by consumers, that these products were of

      merchantable quality, that their effects were minimal and comparable to other treatments for

      SUI and/or POP, and that they were adequately tested and fit for their intended use.

89.   At all material times hereto, Defendant was aware that consumers, including Plaintiff Kerri

      Dolan, would use its Pelvic Mesh Products, including the Device, and accordingly, that

      Plaintiff Kerri Dolan, was a foreseeable user of its Pelvic Mesh Products.

90.   Defendant’s Pelvic Mesh Products were expected to reach, and did in fact reach, the ultimate

      consumer, Plaintiff Kerri Dolan and her implanting physicians, without substantial change in

      the condition in which they were manufactured and sold by Defendant.

91.   Defendant breached express warranties with respect to its Pelvic Mesh Products, including

      the following:

         a. By representing to Plaintiff Kerri Dolan and her healthcare providers through their

             labeling, advertising, marketing materials, detail persons, seminar presentations,

             publications, notice letters, and regulatory submissions that its Pelvic Mesh Products,

             including the Device, were safe, while withholding and concealing information about

             the substantial risks of serious injury associated with its Pelvic Mesh Products;

         b. By representing to Plaintiff Kerri Dolan and her healthcare providers that its Pelvic

             Mesh Products, including the Device, were as safe, and/or safer than other

             alternative procedures and devices, while withholding and concealing information

             that demonstrated its Pelvic Mesh Products were less safe than alternatives available

             on the market; and

                                               23
       CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 24 of 26



          c. By representing to Plaintiff Kerri Dolan and her healthcare providers that its Pelvic

              Mesh Products, including the Device, were more efficacious than other alternative

              medications, while withholding and concealing information regarding the true

              efficacy of its Pelvic Mesh Products.

92.   In reliance upon Defendant’s express warranties, Plaintiff Kerri Dolan was implanted with

      Defendant’s Device, as prescribed and directed; and, in the foreseeable manner normally

      intended, recommended, promoted, and marketed by Defendant.

93.   At the time of making such express warranties, Defendant knew or should have known that

      its Pelvic Mesh Products did not conform to these express warranties because they were not

      safe and had numerous serious side effects, many of which Defendant did not accurately

      warn about, thus making them unreasonably unsafe for their intended purpose.

94.   The public, the medical community, Plaintiff Kerri Dolan and her physicians, relied on

      Defendant’s representations and express warranties in connection with the use,

      recommendation, description, and dispensing of its Pelvic Mesh Products, including the

      Device implanted into Plaintiff Kerri Dolan.

95.   Defendant breached its express warranty to Plaintiff Kerri Dolan in that its Device was not

      of merchantable quality, safe and fit for its intended use, nor was it adequately tested.

96.   The failure of Defendant’s Device to be as expressly warranted was a substantial factor in

      causing Plaintiff Kerri Dolan’s injuries as described herein.

97.   As a direct and proximate result of Defendant’s breach of express warranty, Plaintiff Kerri

      Dolan has been catastrophically injured and sustained severe and permanent pain, suffering,

      disability, impairment, loss of enjoyment of life, humiliation, disfigurement, loss of care,

      comfort, and economic damages.




                                                 24
           CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 25 of 26



      X. COUNT IV:        LOSS OF CONSORTIUM

98.      Plaintiff incorporates by reference all previous and subsequent paragraphs of this Complaint

         as if fully set forth herein and further alleges as follows:

99.      Plaintiff Dean Dolan is the spouse of Plaintiff Kerri Dolan, and as a direct and proximate

         result of Defendant’s conduct as described in this Complaint, Plaintiff Dean Dolan has

         necessarily paid and has become liable to pay for medical aid, treatment, attendance and

         medications, and will necessarily incur further expenses of a similar nature in the future.

100.     As a direct and proximate result of Defendant’s conduct as described in this complaint,

         Plaintiff Dean Dolan has suffered the following injuries and damages:

a.       Loss of household services sustained in the past;

b.       Loss of household services that, in reasonable probability, Plaintiff Dean Dolan will sustain

         in the future;

c.       Loss of consortium sustained in the past; and

d.       Loss of consortium that, in reasonable probability, Plaintiff Dean Dolan will sustain in the

         future.


                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for relief and demand judgment against Defendant at

trial and request compensatory damages, together with interest, cost of suit, attorneys’ fees, and all

such other relief as the Court deems just and proper as well as:

         A.        Compensatory damages to Plaintiff for past, present, and future damages, including,

                   but not limited to, great pain and suffering and emotional distress and anguish, for

                   severe and permanent personal injuries sustained by Plaintiff, health and medical care

                   costs, together with interest and costs as provided by law;

         B.        For general damages in a sum exceeding this Court’s jurisdictional minimum;

                                                     25
             CASE 0:20-cv-01827-NEB-LIB Doc. 1 Filed 08/21/20 Page 26 of 26



        C.       For specific damages according to proof;

        D.       For all ascertainable economic and non-economic damages according to proof in a

                 sum exceeding this Court’s jurisdictional minimum;

        E.       For restitution and disgorgement of profits;

        F.       For punitive and exemplary damages according to proof;

        G.       For pre-judgment interest and post-judgment interest as allowed by law;

        H.       For reasonable attorneys’ fees;

        I.       The costs of these proceedings; and

        J.       For such other and further relief as this Court deems just and proper.


                                       DEMAND FOR JURY TRIAL

Plaintiffs demand a trial by jury on all counts and issues so triable.


                                                         Respectfully submitted,

                                                         GOLDENBERGLAW, PLLC



Dated: August 21, 2020                                   By: s/ Marlene J. Goldenberg
                                                         Marlene J. Goldenberg (MN Bar #0394943)
                                                         Stuart L. Goldenberg (MN Bar #158719)
                                                         800 LaSalle Avenue, Suite 2150
                                                         Minneapolis MN 55402
                                                         (612) 436-5028 (Direct)
                                                         (612) 367-8107 (Fax)
                                                         mjgoldenberg@goldenberglaw.com
                                                         slgoldenberg@goldenberglaw.com




                                                    26
